            Case 1:19-cv-00260-BLW Document 1 Filed 07/09/19 Page 1 of 4




Barkley B. Smith, ISBN 9193
Barkley Smith Law, PLLC
910 Main St. Suite 358C
Boise, ID 83702
P: 208-481-4812
Email: barkley@barkleysmithlaw.com

Attorney for Plaintiff


                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF IDAHO

JOHN MANUEL ROGUE,                                   Case No. 19-CV-00260

                                                     COMPLAINT
                     Plaintiff,
       vs.

CORELOGIC SOLUTIONS, LLC.
              Defendant.



                                                     DEMAND FOR JURY TRIAL


       COMES NOW, Plaintiff John M. Rogue, by and through his counsel of record, Barkley

B. Smith of Barkley Smith Law, PLLC and allege his cause of action against Defendant as

follows:

                                       INTRODUCTION
       1.      This is an action for actual, statutory and punitive damages, costs and attorney's

fees brought pursuant to 15 U.S.C. § 1681 et seq. (Fair Credit Reporting Act) and for the

common law tort of defamation.

                                    JURISDICTION AND VENUE

       2.      This Court has jurisdiction pursuant to 15 U.S.C. § 1681(p).
             Case 1:19-cv-00260-BLW Document 1 Filed 07/09/19 Page 2 of 4




        3.      Venue is proper in this district under 15 U.S.C. § 1391(b).

                                                  PARTIES

        4.      Plaintiff is a natural person currently residing in Ada County, Idaho.

        5.      Plaintiff is a "consumer" within the meaning of the FCRA, 15 U.S.C. § 1681a(c).

        6.      Defendant Corelogic Solutions, LLC (Corelogic) is a consumer reporting agency

incorporated under the laws of the State of California and has a designated registered agent:

Corporation Service Company, 12250 W Explorer Dr. STE 100 , Boise, ID 83713.

        7.      Corelogic is regularly engaged in the business of assembling, evaluating, and

disbursing information concerning consumers for the purpose of furnishing consumer reports, as

defined by 15 U.S.C. §1681a(d), to third parties. Corelogic is a "consumer reporting agency", as

defined by 15 U.S.C. § 1681a(f).

                                       GENERAL ALLEGATIONS

        8.       Corelogic has reported derogatory and inaccurate statements and information

relating to Plaintiff and Plaintiff's credit history to third parties. The inaccurate information is a

Bankruptcy Defendant falsely reported on Plaintiff's credit report, as well as personal identifying

information.

        9.      The inaccurate information negatively reflected upon the Plaintiff, Plaintiff's

credit repayment history, Plaintiff's financial responsibility as a debtor and Plaintiff's

creditworthiness. The inaccurate information consists of a Bankruptcy that Plaintiff did not file

and that actually belongs to another consumer. Due to the Defendant's faulty procedures,

Defendant has mixed the credit file of Plaintiff and that of another consumer with respect to the

inaccurate information.
           Case 1:19-cv-00260-BLW Document 1 Filed 07/09/19 Page 3 of 4




        10.      Defendant Corelogic has been reporting the inaccurate information through the

issuance of false and inaccurate credit information and consumer credit reports that it has

disseminated to various persons and credit grantors, both known and unknown. Defendant has

published and disseminated consumer reports to such third parties..

        11.      Plaintiff is not responsible for the Bankruptcy that was reported on Plaintiff's

credit report.

        12.      As a result of Defendant's conduct, Plaintiff has suffered actual damages in the

form of lost credit opportunities, harm to credit reputation and credit score, and emotional

distress, including humiliation and embarrassment.

        13.      At all times pertinent hereto, Defendant was acting by and through their agents,

servants and/or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of the Defendant herein.

        14.      At all times pertinent hereto, the conduct of the Defendant, as well as that of its

agents, servants and/or employees, was intentional, willful, reckless, and in grossly negligent

disregard for federal laws and the rights of the Plaintiff herein.

                        FIRST CLAIM FOR RELIEF AGAINST CORELOGIC

        15.      Plaintiff re-alleges and incorporates by reference all of the above paragraphs.

        16.      Corelogic violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in the preparation of the credit

report and credit files it published and maintains concerning the Plaintiff.

        17.      As a result of this conduct, action and inaction of Corelogic, the Plaintiff has

suffered damage by loss of credit, loss of the ability to purchase and benefit from credit, the

mental and emotional pain and anguish and the humiliation and embarrassment of credit denials.
            Case 1:19-cv-00260-BLW Document 1 Filed 07/09/19 Page 4 of 4




       18.     Corelogic's conduct, action and inaction was willful, rendering it liable for

punitive damages in an amount to be determined by a jury pursuant to 15 U.S.C. § 1681n. In the

alternative, it was negligent, entitling Plaintiffs to recover under 15 U.S.C. § 1681o.

       WHEREFORE, Plaintiff respectfully requests that judgment be entered against

Defendant on Plaintiff's Claims for Relief for willful and/or negligent violations of the FCRA as

follows:

       A.      Judgment that Defendant's conduct listed in First Claim of Action violated the

               FCRA;

       B.      Actual damages in an amount which will be determined by a jury;

       C.      Statutory damages as determined by the court pursuant to 15 U.S.C. § 1681n;

       D.      Punitive damages in an amount which will be determined by a jury pursuant to 15

               U.S.C. §1681n;

       E.      Reasonable attorney's fees and costs pursuant to 15 U.S.C. § 1681n and/or

               §1681o;

       F.      Injunctive relief from further violations.

                                                      Respectfully submitted by,


                                                      /s/_Barkley B. Smith___________________
                                                      BARKLEY B. SMITH
                                                      Barkley Smith Law, PLLC
